     Case: 1:15-cv-10823 Document #: 11 Filed: 08/23/19 Page 1 of 2 PageID #:48




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION


IN RE Testosterone Replacement               MDL 2545
Therapy Products Liability Litigation
                                             Case No. 1:14-cv-01748
This document relates to:
                                             Hon. Matthew F. Kennelly
John J. Borreca

          Plaintiff                          Case No. 1:15-cv-10823

v.

AbbVie Inc., et al

          Defendants


           NOTICE OF APPEARANCE AND SUBSTITUTION OF COUNSEL

       Now comes Plaintiff, by and through counsel, and hereby provides notice to the

Court and counsel of record that Dustin B. Herman, Esq., of Spangenberg Shibley &

Liber LLP, makes his appearance and is hereby substituting Peter J. Brodhead as

counsel for Plaintiff in this action. Mr. Brodhead’s status at Spangenberg Shibley &

Liber LLP became of counsel as of January 1, 2019. Per CMO 3, no pro hac vice

motion is being filed.

       Please direct all future correspondence and notices to the undersigned counsel.
    Case: 1:15-cv-10823 Document #: 11 Filed: 08/23/19 Page 2 of 2 PageID #:49




                                        Respectfully submitted,


                                        s/Dustin B. Herman
                                        Dustin B. Herman (OH 0093163)
                                        SPANGENBERG SHIBLEY & LIBER LLP
                                        1001 Lakeside Avenue East, Suite 1700
                                        Cleveland, OH 44114
                                        (216) 696-3232
                                        (216) 696-3924 (FAX)
                                        dherman@spanglaw.com
                                        Counsel for Plaintiff



                             CERTIFICATE OF SERVICE

      I hereby certify that on August 23, 2019, I electronically filed the foregoing with

the Clerk of Court by using the CM/ECF system. Copies will be served upon counsel of

record by, and may be obtained through, the Court CM/ECF system.


                                        s/Dustin B. Herman
                                        Dustin B. Herman (OH 0093163)
                                        Counsel for Plaintiff
